Opinion issued September 3, 2020




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-20-00250-CV
                           ———————————
  IN RE SPRAGUE, RUSTAM & DIAMOND, PC, MICHAEL SPRAGUE,
 INDIVIDUALLY, AND J. CHRISTOPHER DIAMOND, INDIVIDUALLY,
                           Relators


            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relators, Sprague, Rustam & Diamond, PC, Michael Sprague, individually,

and J. Christopher Diamond, individually, have filed a petition for a writ of

mandamus challenging the trial court’s order denying their motion to compel the

production of documents protected by the attorney-client privilege.
        We deny relators’ petition for writ of mandamus.1

        Mandamus is an extraordinary remedy that is only available in limited

circumstances. See Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992). In the

case of a challenge to a decision within the trial court’s discretion, mandamus will

only issue where relators establish that “the trial court failed to reach the only

reasonable conclusion.” In re Mem’l Hermann Hosp. Sys., 464 S.W.3d 686, 698

(Tex. 2015).     Discovery matters are generally within the trial court’s sound

discretion, but “mandamus will issue to correct a discovery order if the order

constitutes a clear abuse of discretion and there is no adequate remedy by appeal.”

See In re Colonial Pipeline Co., 968 S.W.2d 938, 941 (Tex. 1998).

        Relators have not demonstrated that the trial court committed an abuse of

discretion in refusing to compel the production of certain privileged documents

pursuant to the “offensive use” doctrine. See Republic Ins. Co. v. Davis, 856 S.W.2d
158, 163 (Tex. 1993) (setting forth standard for application of “offensive use”

doctrine for waiver of privilege). Accordingly, we deny relators’ petition for writ of

mandamus. See TEX. R. APP. P. 52.8(a), (d). All pending motions are dismissed as

moot.



1
        The underlying case is Coastal Cargo of Texas, Inc. and Tokio Marine HCC v.
        Sprague, Rustam & Diamond, PC, Michael Sprague, individually, and J.
        Christopher Diamond, individually, Cause No. 2017-76096, in the 127th District
        Court of Harris County, Texas, the Honorable R.K. Sandill presiding.

                                           2
                                PER CURIAM
Panel consists of Justices Keyes, Lloyd, and Landau




                                        3